Citation Nr: 1131842	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-08 178	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to accrued benefits payable to the Veteran prior to his death.


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945.  He died in April 2007.  The appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2011, the appellant appeared before the undersigned Veterans Law Judge at a Travel Board hearing held at the Newark RO.  The hearing transcript is associated with the claims folder.


FINDING OF FACT

At a Travel Board hearing in January 2011, the appellant withdrew her appeal on the issue of entitlement to accrued benefits payable to the Veteran prior to his death.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to accrued benefits payable to the Veteran prior to his death have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At a Travel Board hearing in January 2011, the appellant withdrew her appeal on the issue of entitlement to accrued benefits payable to the Veteran prior to his death.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Therefore, the appeal must be dismissed for lack of subject matter jurisdiction by the Board.

The Board observes that, at the January 2011 hearing, the appellant clarified that the benefit being sought involves entitlement to accrued benefits payable to the Veteran's surviving spouse (her mother) prior to the death of the Veteran's surviving spouse.  The appellant indicated that she intended to file a separate claim with the RO; however, the Board has no jurisdiction over that claim at this time.


ORDER

The appeal is dismissed.



		
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


